Citation Nr: 0913596	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  04-38 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, to include a nervous disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel





INTRODUCTION

The Veteran had active duty from October 1967 to October 
1970, including service in Vietnam, and his decorations 
include the Vietnam Service Medal and Vietnam Campaign Medal 
with 60 device.  

This matter comes before the Board of Veterans' Appeals 
(Board) from September 2003 and August 2005 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which denied the benefits sought on 
appeal.  In January 2008, the Board remanded the appeal for 
additional development, and the record reflects that the RO 
completed all of the action requested in the remand.  

However, in the Board's January 2008 remand, the Board 
additionally took jurisdiction over a separately identified 
issue of entitlement to service connection for post-traumatic 
disorder (PTSD), finding that this issue was separately 
adjudicated in August 2005, and that a September 2005 notice 
of disagreement required that the Veteran be provided with a 
statement of the case as to this matter.  The remand further 
provided that following the issuance of the statement of the 
case, the Veteran needed to file a substantive appeal in 
order for the Board to continue to have jurisdiction over the 
claim for service connection for PTSD.  The record reflects 
that a statement of the case was issued in January 2009, but 
does not reflect that the Veteran filed a substantive appeal.  
As a consequence, the Board finds that it no longer has 
jurisdiction over a separate claim for service connection for 
PTSD.  However, as a result of the fact that the remaining 
issue on appeal continued to be identified as including all 
psychiatric disability, to include a nervous disorder, the 
Board finds that it continues to have jurisdiction over a 
claim for service connection for PTSD on a new and material 
basis, and that such a finding requires that the case must 
again be remanded for additional development, as addressed 
more fully below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Although the Board regrets the additional delay, further 
development is necessary prior to the disposition of the 
claims.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2008).

When the evidence does not establish that a Veteran is a 
combat Veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).
The Veteran contends that he has suffered from various mental 
health problems, including PTSD, since his period of active 
service in Vietnam.  In support of his claim, he has 
submitted written statements dated in April 2008 indicating 
that upon arriving at Camp Ram Bay in Vietnam in March 1968, 
his unit came under mortar attack.  The Veteran further 
maintains that while serving as a motor pool driver in the 
221st Signal Company in May of 1968, he was exposed to 
hazardous odors and came into contact with dead bodies.  In a 
June 2005 PTSD questionnaire, the Veteran also claimed to 
have been traumatized by the death of his best friend, who 
was killed in action in Vietnam in 1968.  In addition to his 
written statements regarding these claimed in-service 
stressors, the Veteran has submitted a magazine describing 
the 221st Signal Company a "purely photographic unit ... which 
absorbed the photo components of the 69th Signal Battalion 
and the 593rd Signal Battalion."

The Veteran's service personnel records list the Veteran's 
duty assignments as an Army powerman and cook.  Additionally, 
those records indicate that he participated in the 8th 
Vietnam Counteroffensive Phase V, the 9th and 10th TET 1969 
Counteroffensives, and the Vietnam Counteroffensive Phase V, 
and that he received awards consistent with service in 
Vietnam, but which do not necessarily denote participation in 
combat.  

The Veteran's service treatment records dated from September 
1967 from August 1970 reflect that on examination in August 
1970 prior to his separation from service, the Veteran 
complained of nervous trouble, depression or excessive worry, 
and frequent or terrifying nightmares.  However, his service 
treatment records are negative for any clinical findings of 
psychiatric problems.  

Post-service medical records include a December 1971 
psychiatric evaluation in which the Veteran was diagnosed 
with passive dependent character with depression and 
hysterical elements and latent schizophrenic reaction.  
Subsequent post-service medical records reflect treatment for 
mental health problems and diagnoses of schizophrenia, 
chronic, undifferentiated type, anxiety disorder, depression, 
and PTSD, with a Global Assessment and Functioning (GAF) 
score estimated at 60.

The RO denied the Veteran's claim for service connection for 
PTSD in part on the basis that no alleged in-service 
stressors had been verified.  However, it does not appear 
that sufficient efforts to verify the Veteran' alleged 
stressors have yet been made.  As noted above, the Veteran 
has indicated that upon entry into Vietnam in March 1968, his 
unit came under a mortar attack, and that he subsequently 
experienced traumatic events (seeing dead bodies and inhaling 
hazardous odors) during in-country service with the 221st 
Signal Company in May 1968.  These are stressors that may be 
capable of verification.  Pentecost v. Principi, 16 Vet. App. 
124 (2002) (mortar or rocket attack may be a satisfactory 
stressor for PTSD). 

Because the Veteran has provided evidence that may be 
sufficient to verify stressors through the U.S. Army & Joint 
Services Records Research Center (JSRRC), and no attempt to 
verify has yet been made, the RO should make an effort to 
verify the listed stressors through JSRRC.  In addition, the 
RO should request that the Veteran provide additional 
information regarding the claimed combat-related death of his 
friend, to include the approximate date (within a three-month 
window) and location in which that death occurred.  

In the event that one of the Veteran's claimed stressors is 
verified pursuant to the above-noted development, the RO 
should consider whether additional development would be 
appropriate, to include an examination to determine whether 
the Veteran has PTSD based on his verified stressor.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide 
any additional information, including 
dates, locations, names of other 
persons involved, etc., relating to his 
claimed in-service stressors, in 
particular the contention in his June 
2005 PTSD questionnaire that his best 
friend and fellow service member was 
killed in action.  The Veteran should 
if possible provide specific dates in 
terms of month and year for any 
reported stressor.  If the Veteran is 
unable to provide a specific date for a 
stressor, request that he provide a 
three-month time frame during which the 
stressor occurred.  The Veteran should 
be advised that this information is 
necessary to obtain supportive evidence 
of the claimed in-service stressors and 
that he must be specific as possible, 
because without such details an 
adequate search for verifying 
information cannot be conducted.  The 
RO should afford the Veteran an 
opportunity to submit and/or identify 
any alternate available sources that 
may provide credible support of his 
claimed stressors.

2.  Using the information the Veteran 
has provided regarding his claimed 
stressors, including any additional 
information he provides pursuant to 
this remand, prepare a summary of such 
stressors, to include (a) the Veteran's 
reported exposure to a mortar attack 
into Vietnam in March 1968; and (b) his 
alleged viewing of dead bodies and 
inhaling of hazardous odors during in-
country service with the 221st Signal 
Company in May 1968.  This summary and 
all associated documents should be sent 
to the United States Army and Joint 
Services Records Research Center 
(JSRRC) to obtain the Veteran's unit 
history and operation reports in an 
attempt to corroborate his claimed 
stressors.  If any stressor is not 
capable of corroboration, inform the 
Veteran of the results of the requests 
for information about that stressor.

3.  In the event that one of the 
Veteran's claimed stressors is verified 
pursuant to the above-noted 
development, the RO should consider 
whether additional development would be 
appropriate, to include an examination 
to determine whether the Veteran has 
PTSD based on his verified stressor.  

4.  Then, readjudicate the claim.  If 
any benefit sought is denied, issue a 
supplemental statement of the case and 
allowed the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A.  §§ 5109B, 
7112 (West Supp. 2008).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


